Per Curiam.

The issue raised in this cause is whether a writ of prohibition should issue. The conditions prerequisite to issuance of a writ of prohibition include:
“* * * (1) The court or officer against whom it is sought must be about to exercise a judicial or quasi-judicial power; (2) it must appear that the refusal of the writ would result in injury for which there is no adequate remedy; (3) the exercise of such power must amount to an unauthorized usurpation of judicial power.” State, ex rel. Northern Ohio Telephone Co., v. Winter (1970), 23 Ohio St. 2d 6, 8.
Since prohibition will not lie unless all three prerequisites are met, and since appellant has a “plain and adequate remedy in the ordinary course of law,” the writ must be .denied. State, ex rel. Stefanick, v. Municipal Court (1970), 21 Ohio St. 2d 102, 104. In the instant cause, appellant has a right of appeal from a Common Pleas Court decision on Kraus’ motions for intervention and for summary judgment. The judgment of the Court of Appeals, denying the writ, is therefore affirmed.

Judgment affirmed.

O’Neill, C. J. Herbert, Celebeezze, W. Bbowjst, P. Brown, Sweeney and Lochee, JJ., concur.